Learned, P. J.
There are very few cases in which we ought to interfere with the decision of the special term on a motion to change the place of trial for the convenience of witnesses. The matter is one of sound judgment and discretion, not one of law; and, unless there has been a plain and evident misuse of such discretion, the decision of the special term must stand. Such a case is not before us. Without attempting an exact enumeration of the witnesses, it is enough to say that there was no great preponderance on either side. Of course it is well known that, though the convenience of witnesses is the ostensible, it is not the real, motive of such motions. The supposed interest and convenience of the parties are the reasons for making and for opposing, and it is seldom that on the trial all, or nearly all, the witnesses are called who have been stated to be absolutely necessary and indispensable. Very probably such will be the result in this case. Order affirmed, with $10 costs and printing disbursements.